NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HERNAN LOPEZ-CABRERA,                           No.    16-70035

                Petitioner,                     Agency No. A089-853-856

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**


Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Hernan Lopez-Cabrera, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

constitutional claims, and review for abuse of discretion the BIA’s denial of a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      The BIA did not abuse its discretion in denying the motion as untimely

where the motion was filed over two years after the order of removal became final

and Lopez-Cabrera has not established that his motion falls within any exception to

filing deadline. See 8 C.F.R. § 1003.2(c)(3)(i)-(iv).

      Contrary to Lopez-Cabrera’s contention, the BIA did not mischaracterize the

motion to reopen or fail to properly address his contentions. Accordingly the BIA

did not violate due process in denying the motion. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (to prevail on a due process challenge, an alien must

demonstrate error and substantial prejudice).

      PETITION FOR REVIEW DENIED.




                                          2                                  16-70035